Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 Aug 2020 has been entered.
Response to Arguments
Applicant’s arguments, see pg. 8, filed 24 Aug 2020, with respect to the 35 U.S.C. 112(b) rejection have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejection of 24 Aug 2020 has been withdrawn in view of the amended claim. 
Applicant’s arguments, see pg. 8-11, filed 24 Aug 2020, with respect to the 35 U.S.C. 103 rejections have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument.
Status of Claims
Claims 1-3 and 5-20 are currently examination. No claim(s) has/have been further cancelled/added/withdrawn since the Final Office Action of 24 Jun 2020.
Claim Objections
Claims 13-15 are objected to because of the following informalities:  
“the plurality of prior ultrasound images on a display” should read “the plurality of prior ultrasound images on the display” (claim 13);
“the related sets of characteristic vectors wherein” should read “the related sets of characteristic vectors, wherein” (claim 14); and
“the plurality of prior ultrasound after identifying” should read “the plurality of prior ultrasound images after identifying” (claim 15).  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the first resultant ultrasound image having at least one anatomical structure having a common orientation with the at least one anatomical structure of the current ultrasound image.” Under a broadest reasonable interpretation, words of the claim must be given their plan meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention … The presumption that a term is given its ordinary and customary meaning may be rebutted by the applicant by clearly setting forth a different definition of the term in the specification." See MPEP 2173.01(I). location with the at least one anatomical structure of the current ultrasound image.”
Claim 6 recites the limitation “the first ultrasound image feature.” The antecedent basis of the limitation is not clear. It is unclear to which among “first ultrasound image features” recited in claim 1 the limitation “the first ultrasound image feature” recited in claim 6 is referring. Claim 7 inherits the deficiency by the nature of its dependency on claim 6. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “an ultrasound image feature.”
Claim 13 recites the limitation “the first resultant ultrasound image having at least one anatomical structure having a common orientation with the at least one anatomical structure of the current ultrasound image.” Under a broadest reasonable interpretation, words of the claim must be given their plan meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention … The presumption that a term is given its ordinary and customary meaning may be rebutted by the applicant by clearly setting forth a different definition of the term in the specification." See MPEP 2173.01(I). The Oxford Languages dictionary defines orientation to be “the determination of the relative location with the at least one anatomical structure of the current ultrasound image.”
Claim 20 recites the limitation “determine a first set of characteristic vectors for the first ultrasound image and sets of related characteristic vectors for the plurality of prior ultrasound images.” The antecedent basis for “the first ultrasound image” is not clear in the claim. It is unclear whether “the first ultrasound image” is referring to: a) “a current ultrasound image” recited in claim 20; b) a first ultrasound image; or c) otherwise. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “determine a first set of characteristic vectors for the current ultrasound image and sets of related characteristic vectors for the plurality of prior ultrasound images.”
Claim 20 recites the limitation “the first resultant ultrasound image and the second resultant ultrasound image each having at least one anatomical structure having a common orientation with the at least one anatomical structure of the current ultrasound image.” Under a broadest reasonable interpretation, words of the claim must be given their plan meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention … The presumption that a term is given its ordinary and customary meaning may be rebutted by the applicant by clearly setting forth a different definition of the term in the specification." See MPEP 2173.01(I). The Oxford Languages dictionary defines orientation to be “the determination of the relative position of something” (see attached Office Action Appendix). In view of this ordinary and customary meaning, a reference point for “a common orientation” is not clear. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “the first resultant ultrasound image and the second resultant ultrasound image each having at least one anatomical structure having a common location with the at least one anatomical structure of the current ultrasound image.”
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8-9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Patent Pub No. 20160121142) - hereinafter referred to as Zhang - in view of Selzer et al. (US Patent No. 6979294) – hereinafter referred to as Selzer.
Regarding claim 1, Zhang discloses a tangible and non-transitory computer readable medium comprising one or more computer software modules configured to direct one or more processors ([0136]: computer-readable medium storing computer-readable instructions) to:
identify first ultrasound image features of a current ultrasound image during a current ultrasound exam based on ultrasound data received from an ultrasound probe ([0103]: identify shape, location, and feature of a region of an anatomical structure in an image by searching within a region of interest in the image; [0114]: detect current location/feature of a region in current image; Fig. 7);
access a plurality of prior ultrasound images that were previously acquired ([0104]: a long-term detector in that the results are compared to more than one template (i.e. a template pool) from any number of previous images; Fig. 7 and [0114]: template pool 704 comprising histograms of one or more templates);
compare the first ultrasound image features of the current ultrasound image with related ultrasound image features in the plurality of prior ultrasound images after identifying the first ultrasound image features of the current ultrasound image ([0104]: results from tracker and detector compared to templates, which identify a previous shape, location and feature of the region of the anatomical structure; [0114]: feature histograms of the possible current location or feature 702 of a region of the anatomical structure are compared to the feature histograms of the one or more templates of previous locations and features in previous images),
wherein the first ultrasound image features comprise at least one anatomical structure ([0103]: shape, location, and feature of a region of an anatomical structure), and
the related ultrasound image features comprise at least one corresponding anatomical structure ([0104]: results from tracker and detector compared to templates, which identify a previous shape, location and feature of the region of the anatomical structure); and
identify, after identifying the first ultrasound image features of the current ultrasound image, a first resultant ultrasound image from the plurality of prior ultrasound images based on the comparison of the first ultrasound image features in the current ultrasound image with related ultrasound image features in the plurality of prior ultrasound images (Fig 7; [0114]: feature histogram in a current image is compared to a template pool of previous locations and features in previous images through calculating D value, and the template corresponding to minimum D value the position of the minimum D value indicates a best match between a current location or feature and template from the template pool),
the first resultant ultrasound image having at least one anatomical structure having a common orientation with the at least one anatomical structure of the current ultrasound image ([0114]: feature histogram in a current image is compared to a template pool of previous locations and features in previous images through calculating D value, and the template corresponding to minimum D value the position of the minimum D value indicates a best match between a current location or feature and template from the template pool).
	Zhang does not disclose:
access a plurality of prior ultrasound images that were acquired during a prior ultrasound exam;
wherein the first ultrasound image features comprise an ultrasound image mode and at least one anatomical structure, and
the related ultrasound image features comprise at least one corresponding ultrasound image mode and at least one corresponding anatomical structure; and
display the current ultrasound image and the first resultant ultrasound image that was identified from the plurality of prior ultrasound images on a display.
In related art of identifying and comparing previous and current ultrasound images, Selzer, however, discloses:
accessing a plurality of prior ultrasound images that were acquired during a prior ultrasound exam (Fig. 7: "Load Prior Exam Image"' and Col 13, lines 51-56: a set of images acquired during a prior examination is extracted from a "prior examination" database);
first ultrasound image features of a current ultrasound image comprise an ultrasound image mode and at least one anatomical structure (Col 7, line 66 - Col 8, line 11: carotid artery bulb 18 is a particularly important feature of the present invention, since it is a distinctive feature which can be visualized during image acquisition by B-mode ultrasonography; and Fig. 6: current image 58), and
related ultrasound image features of a first resultant ultrasound image comprise at least one corresponding ultrasound image mode and at least one corresponding anatomical structure (Col 7, line 66 - Col 8, line 11: carotid artery bulb 18 is a particularly important feature of the present invention, since it is a distinctive feature which can be visualized during image acquisition by B-mode ultrasonography; and Fig. 6: prior image 56); and
displaying the current ultrasound image and the first resultant ultrasound image that was identified from the plurality of prior ultrasound images on a display (display screen 18; Fig. 5 and [0025]: clinician is viewing the same tissue in both images, one from an earlier study and the other from a later study).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product by Zhang to function as claimed, since identifying and comparing a previous ultrasound image and a current ultrasound image was well known in the art, as taught by Zhang and Selzer; and accessing a plurality of prior ultrasound images that were acquired during a prior ultrasound exam, wherein first ultrasound image features of a previous ultrasound image comprise an ultrasound image mode and at least one anatomical structure, and related ultrasound image features of a current ultrasound image comprise at least one corresponding ultrasound image mode and at least one corresponding anatomical structure; and displaying the current ultrasound image and the first resultant ultrasound image that was identified from the plurality of prior ultrasound images on a display were well known in the art, as taught by Selzer. One of ordinary skill in the art could have combined the elements to arrive at the claimed invention. The motivation for the combination would have been to allow “a current image in real-time is visually compared with a recalled image acquired in a previous examination on a split-screen display system” (Col 3, lines 45-50) and “standardized, reliable and reproducible ultrasonographic vascular imaging and structural measurements including intima-media thickness and vessel diameter determinations” (Col 1, lines 29-35), as taught by Selzer.
Regarding claims 8-9, Zhang in view of Selzer discloses all limitations of claim 1, as discussed above, and Zhang does not disclose:
the first resultant ultrasound image includes an anatomical measurement, and
wherein the displaying operation includes displaying the anatomical measurement on the first resultant ultrasound image (claims 8-9); and
overlaying the anatomical measurement on the current ultrasound image (claim 9).
In related art of identifying and comparing previous and current ultrasound images, Selzer, however, discloses:
first resultant ultrasound image including an anatomical measurement (Fig. 8-9: scale 68; Col 8, lines 15-21 and Col 17, lines 31-35);
displaying the anatomical measurement on a first resultant ultrasound image (Fig. 8-9; Col 8, lines 15-21 and Col 17, lines 31-35); and
overlaying the anatomical measurement on a current ultrasound image (Fig. 8-9: scale 68; Col 8, lines 15-21 and Col 17, lines 31-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product by Zhang in view of Selzer to function as claimed, since identifying and comparing a previous ultrasound image and a current ultrasound image was well known in the art, as taught by Zhang and Selzer; and first resultant ultrasound image including an anatomical measurement, displaying the anatomical measurement on the first resultant ultrasound image, and overlaying the anatomical measurement on a current ultrasound image were well known in the art, as taught by Selzer. One of ordinary skill in the art could have combined the elements to arrive at the claimed invention. The motivation for the combination would have been to allow “a current image in real-time is visually compared with a recalled image acquired in a previous examination on a split-screen display system” (Col 3, lines 45-50)
Regarding claim 11,  Zhang in view of Selzer discloses all limitations of claim 1, as discussed above, and Zhang further discloses:
the at least one anatomical structure of the first ultrasound image features includes at least one of a heart, a bone, a brain, a head, a bladder, a kidney, a liver, or a vascular structure ([0092]: blood vessel, artery, kidney, or renal artery).
Regarding claim 13,  Zhang discloses a medical imaging system (Fig. 1) comprising:
an ultrasound probe (ultrasound imaging transducer 105) configured to acquire ultrasound data of an anatomical structure ([0098]: ultrasound imaging transducer 105 that transmits the ultrasound signals into the human body and receives the reflected signal from the tissue structures);
a controller circuit (imaging module 101; [0136]) configured to:
identify first ultrasound image features of a current ultrasound image during a current ultrasound exam based on ultrasound data received from an ultrasound probe ([0103]: identify shape, location, and feature of a region of an anatomical structure in an image by searching within a region of interest in the image; [0114]: detect current location/feature of a region in current image; Fig. 7);
access a plurality of prior ultrasound images that were previously acquired ([0104]: a long-term detector in that the results are compared to more than one template (i.e. a template pool) from any number of previous images; Fig. 7 and [0114]: template pool 704 comprising histograms of one or more templates);
compare the first ultrasound image features of the current ultrasound image with related ultrasound image features in the plurality of prior ultrasound images after identifying the first ultrasound image features of the current ultrasound image ([0104]: results from tracker and detector compared to templates, which identify a previous shape, location and feature of the region of the anatomical structure; [0114]: feature histograms of the possible current location or feature 702 of a region of the anatomical structure are compared to the feature histograms of the one or more templates of previous locations and features in previous images),
wherein the first ultrasound image features comprise at least one anatomical structure ([0103]: shape, location, and feature of a region of an anatomical structure), and
the related ultrasound image features comprise at least one corresponding anatomical structure ([0104]: results from tracker and detector compared to templates, which identify a previous shape, location and feature of the region of the anatomical structure);
identify, after identifying the first ultrasound image features of the current ultrasound image, a first resultant ultrasound image from the plurality of prior ultrasound images based on the comparison of the first ultrasound image features in the current ultrasound image with related ultrasound image features in the plurality of prior ultrasound images (Fig 7; [0114]: feature histogram in a current image is compared to a template pool of previous locations and features in previous images through calculating D value, and the template corresponding to minimum D value the position of the minimum D value indicates a best match between a current location or feature and template from the template pool),
the first resultant ultrasound image having at least one anatomical structure having a common orientation with the at least one anatomical structure of the current ultrasound image ([0114]: feature histogram in a current image is compared to a template pool of previous locations and features in previous images through calculating D value, and the template corresponding to minimum D value the position of the minimum D value indicates a best match between a current location or feature and template from the template pool).
	Zhang does not disclose:
a display;
access a plurality of prior ultrasound images that were acquired during a prior ultrasound exam;
wherein the first ultrasound image features comprise an ultrasound image mode and at least one anatomical structure, and
the related ultrasound image features comprise at least one corresponding ultrasound image mode and at least one corresponding anatomical structure;
display the current ultrasound image and the first resultant ultrasound image that was identified from the plurality of prior ultrasound images on a display.
In related art of identifying and comparing previous and current ultrasound images, Selzer, however, discloses:
a display (display screen 18);
accessing a plurality of prior ultrasound images that were acquired during a prior ultrasound exam (Fig. 7: "Load Prior Exam Image"' and Col 13, lines 51-56: a set of images acquired during a prior examination is extracted from a "prior examination" database);
first ultrasound image features of a current ultrasound image comprise an ultrasound image mode and at least one anatomical structure (Col 7, line 66 - Col 8, line 11: carotid artery bulb 18 is a particularly important feature of the present invention, since it is a distinctive feature which can be visualized during image acquisition by B-mode ultrasonography; and Fig. 6: current image 58), and
related ultrasound image features of a first resultant ultrasound image comprise at least one corresponding ultrasound image mode and at least one corresponding anatomical structure (Col 7, line 66 - Col 8, line 11: carotid artery bulb 18 is a particularly important feature of the present invention, since it is a distinctive feature which can be visualized during image acquisition by B-mode ultrasonography; and Fig. 6: prior image 56); and
displaying the current ultrasound image and the first resultant ultrasound image that was identified from the plurality of prior ultrasound images on a display (display screen 18; Fig. 5 and [0025]: clinician is viewing the same tissue in both images, one from an earlier study and the other from a later study).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Zhang to function as claimed, since identifying and comparing a previous ultrasound image and a current ultrasound image was well known in the art, as taught by Zhang and Selzer; and a display; accessing a plurality of prior ultrasound images that were acquired during a prior ultrasound exam, wherein first ultrasound image features of a previous ultrasound image comprise an ultrasound image mode and at least one anatomical structure, and related ultrasound image features of a current ultrasound image comprise at least one corresponding ultrasound image mode and at least one corresponding anatomical structure; and displaying the current ultrasound image and the first resultant ultrasound image that was identified from the plurality of prior ultrasound images on a display were well known in the art, as taught by Selzer. One of ordinary skill in the art could have combined the elements to arrive at the claimed invention. The motivation for the combination would have been to allow “a current image in real-time is visually compared with a recalled image acquired in a previous examination on a split-screen display system” (Col 3, lines 45-50) and “standardized, reliable and reproducible ultrasonographic vascular imaging and structural measurements including intima-media thickness and vessel diameter determinations” (Col 1, lines 29-35), as taught by Selzer.
Claim 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Selzer as applied to claims 1 and 13, respectively, above, and further in view of Biegeleisen-Knight et al. (US Patent No. 5148809) – hereinafter referred to as BK.
Regarding claims 2 and 14, Zhang in view of Selzer discloses all limitations of claims 1 and 13, respectively, as discussed above, and Zhang further discloses:
 determining a first set of characteristic vectors for the current ultrasound image and sets of related characteristic vectors for the plurality of prior ultrasound images ([0105]-[0107]: determine location and feature of a region of an anatomical feature by feature histogram algorithm; [0112]-[0114]: minimum distance D between the two feature histograms of current and previous location or feature of anatomical structure in current and previous images determined and the x, y coordinates of the point of the minimum distance D identified; Fig. 5),
wherein the first set of characteristic vectors and the sets of related characteristic vectors include values for intensity and gradient of individual pixels (Fig. 3; [0105]-[0106]: determine location and feature by feature histogram describing pixels identified by contrast, pixel density, or intensity in analysis region; [0036]: intensity and shape of the region of the anatomical feature), and
wherein the first resultant ultrasound image is being identified based on the first set of characteristic vectors and the related sets of characteristic vectors ([0114]: feature histogram in a current image  is compared to a template pool of previous locations and features in previous images through calculating D value, and the template corresponding to minimum D value the position of the minimum D value indicates a best match between a current location or feature and template from the template pool).
It is noted that the claim limitation “characteristic vectors” in claim 20 was interpreted in light of the instant application’s specification: Paragraph [0022] defines “characteristic vector” to be “a list of one or more pixel characteristics that describe a pixel within an ultrasound image. The characteristic vector can include values for one or more of an intensity, a color, a gradient, and/or the like of the pixel.”
Zhang does not explicitly disclose:
characteristic values for intensity, color, and gradient of individual pixels.
In related art of analyzing individual pixel of an ultrasound image, BK further discloses:
characteristic values for intensity, color, and gradient of individual pixels (Col 4, lines 53-66: each image frame consisting of a matrix of pixels, each pixel value being brightness or intensity of gray scale value and pixel values in gradients).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product or the system by Zhang in view of Selzer to function as claimed, since an ultrasound imaging system comprising a controller to analyze an ultrasound image was well known in the art, as taught by Zhang, Selzer, and BK; characteristic vectors including values for at least intensity and gradient of individual pixels were well known in the art, as taught by Zhang and BK; and characteristic vectors including values for intensity, color, and gradient of individual pixels was well known in the art, as taught by BK. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to “senses gradients in pixel values in the portion of the video image … and determines whether those gradients exceed a certain level … Therefore, each pixel has associated with it a particular gray scale value,” as taught by BK (Col 4, lines 53-66).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Selzer and BK as applied to claim 2 above, and further in view of Anderson (US Patent No. 2014/0204242).
Regarding claim 3, Zhang in view of Selzer and BK discloses all limitations of claim 2, as discussed above, and Zhang in view of Selzer and BK does not disclose:
determining differences between the related sets of characteristic vectors for the plurality of prior ultrasound images with the first set of characteristic vectors for the current ultrasound image, and
selecting the first resultant ultrasound image having a candidate difference within a predetermined non-zero threshold of the first set of feature vectors.
In related art of identifying and comparing previous and current ultrasound images, Anderson, however, discloses:
determining differences between sets of characteristic vectors with first set of characteristic vectors ([0024]: block matching between image 32a from previous study with image 32b from new study in which arrays of pixels from two images are manipulated to find a difference between them and [0026]: image 32a of previous study has moved through planes of tissue volume and stopped at image plane with the "X" symbol tag marking the locating of finding ID 100197 and new image 32b simultaneously stopped to the same image plane), and 
selecting the first resultant ultrasound image having a candidate difference within a predetermined non-zero threshold of the first set of feature vectors ([0024]: block matching between image 32a from previous study with image 32b from new study in which arrays of pixels from two images are manipulated to find a difference between them which meets a least squares (MSAD) fit).
It is noted that the claim limitation “characteristic vectors” in claim 20 was interpreted in light of the instant application’s specification: Paragraph [0022] defines “characteristic vector” to be “a list of one or more pixel characteristics that describe a pixel within an ultrasound image. The characteristic vector can include values for one or more of an intensity, a color, a gradient, and/or the like of the pixel.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product by Zhang in view of Selzer to function as claimed, since identifying and comparing previous and current ultrasound images was well known in the art, as taught by Zhang, Selzer, and Anderson; and determining differences between related sets of characteristic vectors for plurality of prior ultrasound images with first set of characteristic vectors for a current ultrasound image, and selecting a first resultant ultrasound image having a candidate difference within a predetermined non-zero threshold of a first set of feature vectors were well known in the art, as taught by Anderson. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow “an efficient and convenient way to map findings of previous studies to the anatomy shown in the images of the current exam, and to be able to having findings of particular anatomy for which follow-up is called for immediately able for all previous findings and from historical records of all previous studies,” as taught by Anderson ([0003]).
Claims 5-7, 10, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Selzer, as applied to claims 1 and 13, respectively, above, and further in view of Anderson.
Regarding claims 5 and 17, Zhang in view of Selzer discloses all limitations of claims 1 and 13, respectively, as discussed above, and Zhang in view of Selzer does disclose:
the first ultrasound image features further include at least one of an anatomical measurement graphic, a view window, a noise of the current ultrasound image, or an acquisition setting.
In related art of identifying and comparing previous and current ultrasound images, Anderson, however, discloses:
first ultrasound image features including at least one of an anatomical measurement graphic, a view window, a noise of the current ultrasound image, or an acquisition setting ([0026]: new image 32b of new study simultaneously stopped to same image plane as image 32a of previous study at image plane with the "X" symbol tag).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product or the system by Zhang in view of Selzer to function as claimed, since identifying and comparing previous and current ultrasound images was well known in the art, as taught by Zhang, Selzer, and Anderson; and ultrasound image features including a view window was well known in the art, as taught by Anderson. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow “an efficient and convenient way to map findings of previous studies to the anatomy shown in the images of the current exam, and to be able to having findings of particular anatomy for which follow-up is called for immediately able for all previous findings and from historical records of all previous studies,” as taught by Anderson ([0003]).
Regarding claims 6-7 and 18, Zhang in view of Selzer discloses all limitations of claims 1 and 13, respectively, as discussed above, and Zhang in view of Selzer does not disclose:
identifying tags of the plurality of prior ultrasound images and
selecting a set of ultrasound images from the plurality of prior ultrasound images having the tags indicative of the first ultrasound image feature (claims 6-7 and 18); and
wherein the first resultant ultrasound image is in the set of ultrasound image (claim 7).
In related art of identifying and comparing previous and current ultrasound images, Anderson, however, discloses:
identifying tags of a plurality of prior ultrasound images ([0022]: finding ID 100207 and finding ID 100197 in previous exam), and
selecting a set of ultrasound images from the plurality of prior ultrasound images having the tags indicative of a first ultrasound image feature ([0016]: mammography images are stored on storage device 12 and [0031]: image review and findings tagging, association, storage, and display is conducted by findings processor 170 and review processor 180),
wherein a first resultant ultrasound image is in the set of ultrasound images ([0026]: image 32a of previous study has moved through planes of tissue volume and stopped at image plane with "X" symbol tag).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product or the system by Zhang in view of Selzer to function as claimed, since identifying and comparing previous and current ultrasound images was well known in the art, as taught by Zhang, Selzer, and Anderson; and identifying tags of the plurality of prior ultrasound images and selecting a set of ultrasound images from the plurality of prior ultrasound images having the tags indicative of the first ultrasound image feature, wherein the resultant ultrasound image is in the set of ultrasound images were well known in the art, as taught by Anderson. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow “an efficient and convenient way to map findings of previous studies to the anatomy shown in the images of the current exam, and to be able to having findings of particular anatomy for which follow-up is called for immediately able for all previous findings and from historical records of all previous studies,” as taught by Anderson ([0003]).
Regarding claim 10, Zhang in view of Selzer discloses all limitations of claim 1, as discussed above, and Zhang in view of Selzer does not disclose:
receiving the plurality of prior ultrasound images along a bi-directional communication link.
In related art of identifying and comparing previous and current ultrasound images, Anderson, however, discloses:
receiving a plurality of prior ultrasound images along a bi-directional communication link (Fig. 10: double headed arrows among storage device 12; processors 170, 180, 190; and image diagnosis workstation 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product by Zhang in view of Selzer to function as claimed, since identifying and comparing previous and current ultrasound images was well known in the art, as taught by Zhang, Selzer, and Anderson, and receiving the plurality of prior ultrasound images along a bi-directional communication link was well known in the art, as taught by Anderson. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow “an efficient and convenient way to map findings of previous studies to the anatomy shown in the images of the current exam, and to be able to having findings of particular anatomy for which follow-up is called for immediately able for all previous findings and from historical records of all previous studies,” as taught by Anderson ([0003]).
Regarding claim 15,  Zhang in view of Selzer discloses all limitations of claim 13, as discussed above, and Zhang in view of Selzer does not disclose:
determining differences between the sets of related characteristic vectors with the first set of characteristic vectors, and
selecting the first resultant ultrasound image having a candidate difference within a predetermined non-zero threshold of the first set of feature vectors.
In related art of identifying and comparing previous and current ultrasound images, Anderson, however, discloses:
determining differences between sets of characteristic vectors with first set of characteristic vectors ([0024]: block matching between image 32a from previous study with image 32b from new study in which arrays of pixels from two images are manipulated to find a difference between them and [0026]: image 32a of previous study has moved through planes of tissue volume and stopped at image plane with the "X" symbol tag marking the locating of finding ID 100197 and new image 32b simultanesouly stopped to the same image plane), and
selecting a resultant ultrasound image having a candidate difference within a predetermined non-zero threshold of the first set of feature vectors ([0024]: block matching between image 32a from previous study with image 32b from new study in which arrays of pixels from two images are manipulated to find a difference between them which meets a least squares (MSAD) fit).
It is noted that the claim limitation “characteristic vectors” in claim 20 was interpreted in light of the instant application’s specification: Paragraph [0022] defines “characteristic vector” to be “a list of one or more pixel characteristics that describe a pixel within an ultrasound image. The characteristic vector can include values for one or more of an intensity, a color, a gradient, and/or the like of the pixel.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Zhang in view of Selzer to function as claimed, since identifying and comparing previous and current ultrasound images was well known in the art, as taught by Zhang, Selzer, and Anderson; and determining differences between related sets of characteristic vectors for plurality of prior ultrasound images with first set of characteristic vectors for a current ultrasound image, and selecting a first resultant ultrasound image having a candidate difference within a predetermined non-zero threshold of a first set of feature vectors were well known in the art, as taught by Anderson. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow “an efficient and convenient way to map findings of previous studies to the anatomy shown in the images of the current exam, and to be able to having findings of particular anatomy for which follow-up is called for immediately able for all previous findings and from historical records of all previous studies,” as taught by Anderson ([0003]).
Regarding claim 16, Zhang in view of Selzer and Anderson discloses all limitations of claim 15, as discussed above, and Zhang does not disclose:
displaying a graphical icon on the display indicative of an adjustment to the ultrasound probe to decrease the candidate difference.
	In related art of identifying and comparing previous and current ultrasound images, Selzer, however, discloses:
adjusting an ultrasound probe to decrease a candidate difference (Col 4, lines 12-32: positioning/rotating an ultrasound transducer for image capturing/alignment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Zhang in view of Selzer and Anderson to function as claimed, since identifying and comparing previous and current ultrasound images was well known in the art, as taught by Zhang, Selzer, and Anderson; and adjusting an ultrasound probe to decrease a candidate difference was well known in the art, as taught by Anderson. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow “accurately replicating ultrasound images of vascular structure, taken at spaced-apart examination intervals,” as taught by Selzer (Col 4, lines 12-22).
Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Selzer and Anderson, as applied to claims 1 and 13, respectively, above, and further in view of Abe (US Patent Pub No. 2016/0331349).
Regarding claims 12 and 19, Zhang in view of Selzer discloses all limitations of claims 1 and 13, respectively, as discussed above, and Zhang in view of Selzer does not disclose:
identifying a second resultant ultrasound image and 
displaying the current ultrasound image, the first resultant ultrasound image, and the second resultant ultrasound image concurrently on the display.
In related art of identifying and comparing previous and current ultrasound images, Abe, however, discloses:
identifying a second resultant ultrasound image (Fig. 6 and [0080]) and
displaying a current ultrasound image, a first resultant ultrasound image, and the second resultant ultrasound image concurrently on a display (Fig. 6 and [0080]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product or the system by Zhang in view of Selzer and Anderson to function as claimed, since identifying and comparing previous and current ultrasound images was well known in the art, as taught by Zhang, Selzer, and Abe; and identifying a second ultrasound image from a plurality of prior ultrasound images and displaying at least three different ultrasound images of current and past examination was well known in the art, as taught by Abe. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow “displays the current ultrasonic image on the display region 40 substantially real time and display the ultrasonic images stored (from previous examinations),” as taught by Abe ([0082]).
Claim 20 is rejected under 35 U.S.C. 103 as obvious over Zhang in view of Selzer and Anderson.
Regarding claim 20, Zhang discloses a tangible and non-transitory computer readable medium comprising one or more computer software modules configured to direct one or more processors ([0136]: computer-readable medium storing computer-readable instructions) to:
identify first ultrasound image features of a current ultrasound image during a current ultrasound exam based on ultrasound data received from an ultrasound probe (ultrasound imaging transducer 105; [0103]: identify shape, location, and feature of a region of an anatomical structure in an image by searching within a region of interest in the image; [0114]: detect current location/feature of a region in current image; Fig. 7);
wherein the first ultrasound image features comprise at least one anatomical structure ([0103]: shape, location, and feature of a region of an anatomical structure), 
access a plurality of prior ultrasound images of the anatomical structure that were acquired ([0104]: a long-term detector in that the results are compared to more than one template (i.e. a template pool) from any number of previous images; Fig. 7 and [0114]: template pool 704 comprising histograms of a region of anatomical structure of one or more templates);
compare the first ultrasound image features in the current ultrasound image with related ultrasound image features in the plurality of prior ultrasound images after identifying the first ultrasound image features of the current ultrasound image ([0104]: results from tracker and detector compared to templates, which identify a previous shape, location and feature of the region of the anatomical structure; [0114]: feature histograms of the possible current location or feature 702 of a region of the anatomical structure are compared to the feature histograms of the one or more templates of previous locations and features in previous images),
wherein the related ultrasound image features comprise at least one corresponding anatomical structure ([0104]: results from tracker and detector compared to templates, which identify a previous shape, location and feature of the region of the anatomical structure);
determine a first set of characteristic vectors for the first ultrasound image and sets of related characteristic vectors for the plurality of prior ultrasound images ([0105]-[0107]: determine location and feature of a region of an anatomical feature by feature histogram algorithm; [0112]-[0114]: minimum distance D between the two feature histograms of current and previous location or feature of anatomical structure in current and previous images determined and the x, y coordinates of the point of the minimum distance D identified; Fig. 5); and
identify, after identifying the first ultrasound image features of the current ultrasound image, a first resultant ultrasound image from the plurality of prior ultrasound images and the sets of related characteristic vectors based on the comparison of the first ultrasound image features in the current ultrasound image with related ultrasound image features in the plurality of prior ultrasound images (Fig 7; [0114]: feature histogram in a current image is compared to a template pool of previous locations and/or features in previous images through calculating D value, and the template corresponding to minimum D value the position of the minimum D value indicates a best match between a current location or feature and template from the template pool),
the first resultant ultrasound image [and the second resultant ultrasound image each] having at least one anatomical structure having a common orientation with the at least one anatomical structure of the current ultrasound image ([0114]: feature histogram in a current image I.n is compared to a template pool of previous locations and/or features in previous images through calculating D value, and the template corresponding to minimum D value the position of the minimum D value indicates a best match between a current location or feature and template from the template pool).
It is noted that the claim limitation “characteristic vectors” in claim 20 was interpreted in light of the instant application’s specification: Paragraph [0022] defines “characteristic vector” to be “a list of one or more pixel characteristics that describe a pixel within an ultrasound image. The characteristic vector can include values for one or more of an intensity, a color, a gradient, and/or the like of the pixel.”
Zhang does not disclose:
wherein the first ultrasound image features comprise an ultrasound image mode and at least one anatomical structure;
access a plurality of prior ultrasound images of the anatomical structure that were acquired during a prior ultrasound exam;
wherein the related ultrasound image features comprise at least one corresponding ultrasound image mode and at least one corresponding anatomical structure; and
identify a first resultant ultrasound image and a second resultant ultrasound image from the plurality of prior ultrasound images and the sets of related characteristic vectors based on the comparison of the first ultrasound image features in the current ultrasound image with related ultrasound image features in the plurality of prior ultrasound images,
the first resultant ultrasound image and the second resultant ultrasound image each having at least one anatomical structure that has a common orientation with the at least one anatomical structure of the current ultrasound image.
In related art of identifying and comparing previous and current ultrasound images, Selzer, however, discloses:
wherein first ultrasound image features of a current ultrasound image comprise an ultrasound image mode and at least one anatomical structure (Col 7, line 66 - Col 8, line 11: carotid artery bulb 18 is a particularly important feature of the present invention, since it is a distinctive feature which can be visualized during image acquisition by B-mode ultrasonography; and Fig. 6: current image 58);
accessing a plurality of prior ultrasound images of an anatomical structure that were acquired during a prior ultrasound exam (Fig. 7: "Load Prior Exam Image"' and Col 13, lines 51-56: a set of images acquired during a prior examination is extracted from a "prior examination" database); and
wherein related ultrasound image features of a first resultant ultrasound image comprise at least one corresponding ultrasound image mode and at least one corresponding anatomical structure (Col 7, line 66 - Col 8, line 11: carotid artery bulb 18 is a particularly important feature of the present invention, since it is a distinctive feature which can be visualized during image acquisition by B-mode ultrasonography; and Fig. 6: prior image 56).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product by Zhang to function as claimed, since identifying and comparing a previous ultrasound image and a current ultrasound image was well known in the art, as taught by Zhang and Selzer; and accessing a plurality of prior ultrasound images of an anatomical structure that were acquired during a prior ultrasound exam, wherein first ultrasound image features of a previous ultrasound image comprise an ultrasound image mode and at least one anatomical structure, and related ultrasound image features of a current ultrasound image comprise at least one corresponding ultrasound image mode and at least one corresponding anatomical structure were well known in the art, as taught by Selzer. One of ordinary skill in the art could have combined the elements to arrive at the claimed invention in part. The motivation for the combination would have been to allow “a current image in real-time is visually compared with a recalled image acquired in a previous examination on a split-screen display system” (Col 3, lines 45-50) and “standardized, reliable and reproducible ultrasonographic vascular imaging and structural measurements including intima-media thickness and vessel diameter determinations” (Col 1, lines 29-35), as taught by Selzer.
	In related art of identifying and comparing previous and current ultrasound images, Anderson further discloses:
determining a first set of characteristic vectors for first ultrasound image and sets of related characteristic vectors for plurality of prior ultrasound images ([0024]: block matching between image 32a from previous study with image 32b from new study in which arrays of pixels from two images are manipulated to find a difference between them); and
identifying first resultant ultrasound image and second resultant ultrasound images ([0026]: image 32a of previous study move through planes of the tissue volume) from a plurality of prior ultrasound images and sets of related characteristic vectors ([0022]: finding ID 100207 and finding ID 100197 in previous exam), the first resultant ultrasound image and the second resultant ultrasound image each having at least one anatomical structure that has a common orientations with respect to the at least one anatomical structure of an ultrasound image ([0024]: block matching between images of previous study and images of new study).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product by Zhang in view of Selzer to function as claimed, since identifying and comparing previous and current ultrasound images was well known in the art, as taught by Zhang, Selzer, and Anderson, and determining characteristic vectors for both current and prior ultrasound images and identifying two ultrasound images that have related ultrasound image features as the first ultrasound image feature was well known in the art, as taught by Anderson. One of ordinary skill in the art could have combined the elements as claimed by known to arrive at the claimed invention. The motivation for the combination would have been to allow “an efficient and convenient way to map findings of previous studies to the anatomy shown in the images of the current exam, and to be able to having findings of particular anatomy for which follow-up is called for immediately able for all previous findings and from historical records of all previous studies,” as taught by Anderson ([0003]).
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013.  The examiner can normally be reached on M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793